             Case 3:19-cv-01889-BAS-BGS Document 1-1 Filed 09/30/19 PageID.15 Page 1 of 1
JS 44 (Rev 06/17)                                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as reguired by law except as
provided by local_ rules of_c9urt. This form, approved by the Judicial Conference of the United States in September 1974, is requ!fed for the use of the Clerk of Court for the
purpose of 1mt1atmg the CIVIi docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I, (a) JPI .AINTIFFS
.;erry acl<son                                                                                                                     J8~~R~m~1z dba BROOKLYN PIZZERIA, SIDNEY FAMILY
                                                                                                                                   LIMITED PARTNERSHIP, and DOES 1-10, INCLUSIVE.

     (b)    County of Residence of First Listed Plaintiff                -=S:..::a::cnc..=D.:..:ie:...ga..:o:...__ _ _ __             County of Residence of First Listed Defendant -"'S""a--'n--'D::..;.:ie"'g'-'o'-------
                               (EXCEPT IN U.S. PLAINTIFF C-ASES}                                                                                             (!N U.S. PLAINTI FF CASES ONLY}
                                                                                                                                      NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.



                                                                                                                                                                    '19CV1889 BAS BGS
  ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                                            Attorneys (If Known)
Michael A. Taibi, Esq. SBN 160041
TAIBI & ASSOCIATES, A.P.C.
750 "B" St., Ste 2510, San Diego, CA 92101 Tel: (619) 354-1798

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                          III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an "X " in One Box f or l'/aintiff
                                                                                                                                 (For Diversity Cases Only)                                             and One Box.for Defendant}
0 l      U.S. Government               ~3     Federal Question                                                                                            PTF           DEF                                            PTF       DEF
            Plaintiff                           (US. Government Not a Party)                                                Citizen of This State           O I         O     I    Incorporated or Principal Place         CJ 4    0 4
                                                                                                                                                                                     of Business In This State

0 2      U.S. Government               0 4 Diversity                                                                        Citizen of Another Slate         0 2        0     2    Incorporated a11d Principal Place       0       0 5
            Defendant                             (Indicate -Citizenship ofPariies in Item !JI)                                                                                       of Business In Another State

                                                                                                                            Citizen or Subject of a          0 3        CJ 3       Foreign Nation                          06      06
                                                                                                                              Forei
     .
IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                         Click here for: Nature of Suit Code Descriotions.


0    110 Insurance                         PERSONAL INJURY                           PERSONAL INJURY                        0 625 Drug Related Seizure              CJ 422 Appeal 28 use I58           0 375 False Claims Act
0    120 Marine                       0 3 l OAirplane                         0 365 Personal Injury •                              of Property 21 USC 881           0 423 Withdrawal                   0 376 Qui Tam (31 USC
IJ   130 Miller Act                   0 315 Airplane Product                         Product Liability                      IJ 690 Other                                   2s use 151                         3729(a))
0    140 Negotiable Instrument               Liability                        0 367 Health Care/                                                                                                       CJ 400 State Reapportionment
0    150 Recovery ofOverpaymenl       0 320 Assault, Libel &                        Phannaceutical                                                                                                     0  410 Antitrust
         & Enforcement ofJudgment            Slander                                Personal Injury                                                                 0 820 Copyrights                   0  430 Banks and Banking
0    151 Medicare Act                 0 330 Federal Employers'                      Product Liability                                                               0 830 Patent                       0  450 Commerce
0    152 Recovery of Defaulted               Liability                        0 368 Asbestos Personal                                                               0 835 Patent · Abbreviated         0  460 Deportation
         Student Loans                0 340 Marine                                   Injury Product                                                                       New Drug Application         0  470 Racketeer Influenced and
         (Excludes Veterans)          0 345 Marine Product                          Liability                                                                       0 841) Trademark                          Corrupt Organizations
0    153 Recovery of Overpayment             Liability                          PERSONAL PROPERTY                                                                                                      0 480 Consumer Credit
         of Veteran's Benefits        0 350 Motor Vehicle                     0 370 Other Fraud                             0 710 FairLaborStandards                0 86 l HIA ( 1395ft)               IJ 490 Cable/Sat TV
IJ   160 Stockholders' Suils          IJ 355 Motor Vehicle                    0 371 Truth in Lending                               Aet                              0 862 Black Lung (923)             0 850 Securities/Commodities/
0    I90 Other Contract                      Product Liability                0 380 Other Personal                          IJ 720 Labor/Management                 0 863 DIWC/DIWW (405(g))                   Exchange
0    195 Contract Product Liability   0 360 Olher Personal                          Property Damage                                Relations                        0 864 SSID Title XVI               0 890 Other Statutory Actions
0    196 Franchise                           Injury                           0 385 Property Damage                         0 740 Railway Labor Act                 0 865 RSI (405(g))                 0 891 Agricultural Acts
                                      0 362 Personal Injury -                       Product Liability                       0 751 Family and Medical                                                   0 893 Environmental Matters
                                             Medical Maloractice                                                                      Leave Act                                                        0 895 Freedom oflnformation
                                                                                                                            0 790 Olher Labor Litigation                                                       Act
 0   210 Land Condemnation            CJ   440 Other Civil Rights                    Habeas Corpus:                         c:J 79l Employee Retirement             0 870 Taxes (U.S. Plaintiff        0 896 Arbitration
 0   220 Foreclosure                  0    441 Voting                            463 Alien Detainee
                                                                              ('.J                                                  Income Security Act                   or Defendant)                0 899 Adminis1rative Procedure
 0   230 Rent Lease & Ejectment       0    442 Employment                     0 5 10 Motions to Vacate                                                              0 871 IRS-Third Party                     Act/Review or Appeal of
 0   240 Tor:ts to Land               0    443 Housing/                              Sentence                                                                              26 use 1609                        Agency Decision
 0   245 Tort Product Liability                Accommodations                 0 530 General                                                                                                            0 950 Constimtionality of
 0   290 All Other Real Property      0 445 Amer. w/Disabilities •            IJ 535 Deatl1 Penalty                                                                                                           State Stamtes
                                               Employment                            Other:                                  IJ 462 Namralization Application
                                      Ill: 446 Amer. w/Disabilities •          0     540 Mandamus & Other                    IJ 465 Other Immigration
                                               Other                           0     550 Civil Rights                               Actions
                                      0 448 Education                          0     555 Prison Condition
                                                                               0     560 Civil Detainee•
                                                                                         Conditions of
                                                                                         Confinement
 V. ORIGIN (Placean"X"inOneBoxOnly)
 ~l        Original        O 2 Removed from                    0    3         Remanded from                      •     4 Reinstated or            0 5 Transferred from              0 6 Multidistrict
                                                                                                                                                                                           Litigation -
                                                                                                                                                                                                                     0 8 Multidistrict
                                                                                                                                                                                                                         Litigation •
           Proceeding              State Court                                Appellate Court                                Reopened                   Another District
                                                                                                                                                        (specify)                          Transfer                      D irect F ile
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CAUSE OF ACTION 42 USC Sect 12101                                  et. se . Americans Disabilities Act of 1990
                                            Brief description of cause:
                                             Plaintiff is barred from use of facilities due to barriers reventin him from full access and use.
                                            0 CHECK lF THIS IS A CLASS ACTION                     DEMAND$                                       CHECK YES only if demanded in complaint:
 VII. REQUESTED IN
      COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:                ))"( Yes      • No
 VIII. RELATED CASE(S)
                                                 (See instruction.,) :
       IF ANY
 DATE
    09/26/2019
    FOR OFFICE USE ONLY

      RECEIPT#                      AMOUNT                                                APPLYING IFP                                                 JUDGE                                MAG. JUDGE
